Citation Nr: 0028483	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  94-41 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema to 
include chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had more than 3 years of active duty, including a 
period from September 1968 to November 1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1993 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied entitlement to service connection 
for emphysema, bilateral varicose veins, hemorrhoids and 
hammertoes.  The veteran timely completed an appeal with 
respect to these issues.

In April 1994, the veteran presented testimony at a personal 
hearing held by the Hearing Officer (HO) at the Philadelphia 
VARO.  A copy of the transcript of that hearing has been 
associated with the evidence of record.

In November 1997, the veteran's claims folder was permanently 
transferred to the St. Petersburg, Florida VARO as the 
veteran had moved to that jurisdiction.

By rating decision issued in April 1998, the St. Petersburg 
VARO confirmed and continued the denial of these service 
connection claims.  The RO also denied entitlement to an 
increased rating for the veteran's service-connected mental 
disorder and a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

In May 1998, the veteran filed a notice of disagreement with 
respect to the denial of the increased rating and TDIU 
claims.  The veteran also withdrew the appeal with respect to 
the claims for service connection for hemorrhoids and 
hammertoes.  Consequently, the propriety of the denial of 
these claims is no longer for consideration, and will not be 
discussed herein.  See Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993).

The veteran's appeal of the denial of TDIU was thereafter 
rendered moot by a May 1999 rating decision which granted 
entitlement to the benefit sought, as well as entitlement to 
a 70 percent disability evaluation for service-connected 
mental disorder.  Consequently, the veteran was issued a 
statement of the case as to the denial of the increased 
rating claim only in June 1999.  Later that month, however, 
the veteran withdrew the increased rating claim from 
appellate status.  Therefore, it will also not be discussed 
herein.  Id.

In October 1999, the veteran presented testimony with respect 
to the remaining claims for service connection for emphysema 
and bilateral varicose veins at a personal hearing held by 
the HO at the St. Petersburg VARO.  A copy of the transcript 
of that hearing has also been associated with the record.

The veteran was informed that the case was being certified 
and transferred to the Board by VA letter dated May 31, 2000.

On August 23, 2000, the Board received a copy of a medical 
statement from the veteran's treating VA physician.


REMAND

As noted above, the additional evidence submitted by the 
veteran was received within the applicable 90-day period 
following notification of certification and transfer of the 
Board for appellate review.  See 38 C.F.R. § 20.1304(a) 
(1999).  Accordingly, it has been accepted by the Board 
pursuant to 38 C.F.R. § 19.37(b) (1999).

Under 38 C.F.R. § 20.1304(c) (1999), any pertinent evidence 
which is submitted by an appellant which is accepted by the 
Board must be referred to the agency of original jurisdiction 
for review and preparation of a supplemental statement of the 
case unless that procedural right is waived by the appellant.  
In view of the fact that neither the veteran nor the 
accredited representative waived initial RO consideration of 
this evidence pursuant to 38 C.F.R. § 20.1304(c) (1999), and 
since these treatment records are relevant to the veteran's 
claim seeking service connection for emphysema, it is found 
that remand to the agency of original jurisdiction for 
initial review, in lieu of a referral, is warranted.

The Board further observes that the evidence of record 
contains VA clinical records pertaining to the veteran from 
the Wilkes-Barre, Pennsylvania VA Medical Center.  During the 
course of the October 1999 personal hearing, the veteran 
attested to ongoing treatment for emphysema and bilateral 
varicose veins at the VA Medical Center in Miami (VAMC-Miami) 
and the VA Outpatient Clinic in Key West (VAOPC-Key West).  
Review of the record reveals that, other than requested 
examination reports and one clinical record developed in 
1998, no other VA medical records have been associated with 
the claims folder.  Thus, there appear to be additional VA 
medical records available.  The requisition and consideration 
of all available medical and treatment records that are 
relevant to issues on appeal is necessary for the proper 
adjudication of this case.  This is particularly important 
with regard to VA medical records since VA has constructive 
notice of medical records in its possession.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact VAMC-Miami and 
VAOPC-Key West, and request that they 
provide copies of all of the veteran's 
treatment records developed since 
November 1, 1997.  Efforts to obtain 
these records should also be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  After the development requested above 
has been completed, the RO should again 
review the entire record and re-
adjudicate the veteran's claims for 
service connection, with special 
attention being made to all of the 
evidence obtained or submitted.

3.  If either determination remains 
unfavorable to the veteran in any way, 
the veteran and the accredited 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decision reached.  Thereafter, the 
appellant and the representative should 
be afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until further notice is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



